Title: To Benjamin Franklin from Christopher Baldwin, 18 December 1778
From: Baldwin, Christopher
To: Franklin, Benjamin


Clapham Common 18 Decr. 18 1778
I am sure my dear Sir you will be much surprised at receiving a letter with my name at the bottom; but when you cast your eye on the Place from whence its dated, I think it will bring to your mind a Place at which, and friends with whom, you have passed some pleasant hours. We often think & talk of em and long for their return. Mrs. Baldwin, from the pleasure she takes in being posessed of it, shews your bust in wax, the present of our friend Moore, to every body worthy of seeing it—she is not a little proud of that & your Liturgy, which is her constant Sundays entertainment.
A worthy friend who I am sure will safely convey this to you, is to have the perusal of it for a few days, as his reward.
Mrs Baldwin has frequently shewn your bust to our amiable neighbour Lady Rivers, who promised to call upon you in her way to the So. of France, and remember us to you.
At the time her Ladyship left, we little thought of an accident that has since happened—the loss of Dominica, where I have property to the amount of £12000. My Son, the only child we have, as you will remember, is now at Portsmouth, going out to Dominica to take care of our Estate there. He is a most worthy young man, beloved by all who Know him; and as a recommendation to the Marquis de Bouillé will certainly be of great service to him, so his fond, fond Mother repeatedly urges me to write to you, to beg you procure him such recommendation from some Gentn. of Rank among your friends in France—no body she insists upon it, can do this service to her Son, so effectually as you, and being quite of her opinion, We therefore now earnestly beg it of you, without a doubt of your kind complyance.
Mrs Baldwin has repeatedly offerd herself to her ministerial friends as an Ambassadress to you. I tell her that in company with our worthy friend Small, I think somthing may be done among you—mentioning him it leads me to tell you, that Dr. Saunders (Huck) who lives near us at Clapham, told me lately, that he had hopes of procuring him a comfortable appointment here. I was lately shewn an excellent little profile, but it did not please me so well as that with your wig—tho I knew it instantly, and its so excellently well done, that I wished much to be possessed of it,—but your friend withstood all my importunitys.
For this month past we have been drowned with rain; I hope the Weather is more comfortable with you. I have told my Son of your Cabin lamp with water and oil to read by at Sea. Mrs. Baldwin and Miss Watkins join with me in kind remembrance & good wishes to you, with the pleasing hope of again seeing you here. I am My dear Sir Your Sincere friend & humble Servant
Chr. Baldwin
 
Notation: Baldwin Clapham Common 18. Xbre. 1778.
